Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Laal et al (US 2009/0280140) is considered to be the closest prior art of record.
            Laal et al disclose the detection of antibodies in subjects having mycobacterial tuberculosis wherein the humoral response is elicited (e.g. abstract, para’s 0035-0079).  Laal et al discloses that the subject is an immunocompromised (immnodepressed) subject (e.g. para 0036).  Laal et al discloses that the method can include the provision of a kit for detecting the antibodies (e.g. para 0074).  Laal et al discloses the method comprises using biological sample such as urine or sera (e.g. para’s 0035-0079) obtained from the subject (thus teaching obtaining a volume of the sample).  Laal et al discloses diluting the sample with PBS/Tween 20 (diluent) and adding an amount (D1) and detecting the antibodies (e.g. para’s 0239-0243).  Laal et al also discloses including non-TB controls (non-immunodepressed subject) and treating the sample in the same manner (thus creating E2, D2 and R2).  Laal et al discloses that the antibodies are detected by ELISA assay wherein an ELISA plate (device) is used in the detection (e.g. para 0240).  Laal et al discloses the detection includes the detection of a signal.  However, Laal does not teach nor fairly suggest the dilution ratio R1 as 1.5R2 < R1 < 5R2 as claimed.  Further, the step of diluting with a ratio dilution ratio R1 as 1.5R2 < R1 < 5R2 integrates a practical application and thus the claim is patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641